Citation Nr: 0726843	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA (VA) Regional Office (RO) 
in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
low back disability.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for neuropathy of the right lower extremity.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for neuropathy of the left lower extremity.   
 
4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).   
 
5.  Entitlement to a temporary total convalescent rating 
under the provisions of 38 C.F.R. § 4.30 based on surgery for 
a low back disability in July 2004.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from January 1972 to 
November 1987 and from November 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that increased the rating for the veteran's service-connected 
low back disability from 10 percent to 40 percent, and denied 
a TDIU rating.  A temporary total convalescent rating under 
the provisions of 38 C.F.R. § 4.30 based on surgery for a low 
back disability was also denied at that time.  

A January 2006 RO rating decision granted service connection 
and a 10 percent rating for neuropathy of the right lower 
extremity, effective February 14, 2005, and granted service 
connection and a 10 percent rating for neuropathy of the left 
lower extremity, effective February 14, 2005.  In January 
2007, the veteran testified at a Travel Board hearing at the 
RO.  

The October 2004 RO decision also denied a compensable rating 
for peptic ulcer disease.  The veteran filed a notice of 
disagreement as to that issue in December 2004.  A January 
2006 RO decision increased the rating for the veteran's 
service-connected peptic ulcer disease to 10 percent, 
effective July 12, 2005, and a statement of the case was 
issued in January 2006.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

Initially, the Board notes that the veteran is apparently in 
receipt of benefits from the Social Security Administration 
(SSA).  As such records may be relevant to his claim, such 
records should be obtained.  

With respect to the veteran's low back disability, the Board 
notes evidence dated in January 2007 reveals the veteran with 
decreased motion in the lumbar pine of 30 to 40 percent in 
all planes.  However, a note on a prescription pad by a 
different physician dated in February 2007 states the veteran 
has unfavorable ankylosis of the entire thoracolumbar spine.  
The statement includes no physical examination findings, and 
is inconsistent with a complete examination only one month 
previously.  Therefore, the Board finds that a current VA 
examination is necessary to determine the present extent of 
the veteran's low back disability and related lower extremity 
neurological symptoms.

Turning to the claim for entitlement to a temporary total 
convalescent rating under the provisions of 38 C.F.R. § 4.30 
based on surgery for a low back disability in July 2004, the 
Board notes that adequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) has not been provided with 
respect to this claim.  Such should be provided on remand.

The Board also notes that while the record contains the 
operative report for the July 2004 surgery, there are no 
post-surgical records in the month following the surgery to 
determine the duration, if any, of required convalescence.  
Several requests to Dr. Chan have resulted in other treatment 
records, but not records dating within the month following 
surgery.  The Board notes that the veteran underwent surgery 
at Central Arkansas Hospital, and perhaps any such records in 
question are located there.  Thus, the veteran should be 
asked to authorize the release of records from Central 
Arkansas Hospital pertaining to his July 2004 surgery and 
follow-up treatment.  

Accordingly, the case is REMANDED for the following:  

1.  Provide the veteran with a VCAA 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R § 3.159(b), pertaining to his claim 
for entitlement to a temporary total 
convalescent rating under the provisions 
of 38 C.F.R. § 4.30 based on surgery for 
a low back disability in July 2004.  

2.  After securing the necessary release 
from the veteran, obtain records from the 
Central Arkansas Hospital pertaining to 
his July 2004 spinal surgery and follow-
up treatment reports.

3.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for his low 
back disorder and lower extremity 
neuropathy since January 2007.  After 
securing the necessary release, obtain 
these records.

4.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran SSA 
disability benefits, along with the 
related SSA decisions.  

5.  After the above has been completed to 
the extent possible, schedule the veteran 
for a neurological and orthopedic 
examination to determine the current 
nature and severity of the veteran's 
service-connected post operative 
degenerative disc disease of the lumbar 
spine and bilateral lower extremity 
neuropathy.  The claims folder must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  

(a)  The examiner(s) should conduct a 
thorough orthopedic examination of the 
lumbar spine and a thorough neurological 
examination of the lower extremities.  
All findings should be reported in detail 
and all studies deemed necessary should 
be conducted.  The examiner(s) should 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  Additionally, the examiner(s) 
should specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician. 

(b)  The neurological examiner should 
specifically comment on any neurologic 
manifestations directly attributable to 
the veteran's service-connected 
degenerative disc disease. 

(c)  Finally, the examiner(s) should 
indicate the impact of the veteran's 
disabilities on him obtaining or retaining 
gainful employment.  

6.  After the development requested above 
has been completed to the extent 
possible, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





